SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery in the Transfer of Rights area Rio de Janeiro, June 8, 2012 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of good quality oil in the third well drilled in the Transfer of Rights area, located in the area known as Sul de Guará , in the pre-salt of Santos Basin. According to the contract, at this area Petrobras has the right to produce up to 319 million barrels of oil equivalent. This discovery well, 1-BRSA-1045-SPS (1-SPS-96), is located in the southern portion of Sapinhoá Field, at a water depth of 2,202 meters, and is 320 km off the coast of the State of São Paulo. The discovery was confirmed through good quality oil sample (about 27º API), using cable tests, obtained from carbonate reservoirs located below the salt layer. The well is currently being drilled to a depth of 5,058 meters, in order to determine the lower limit of the reservoir. After drilling is completed, a formation test will be conducted to evaluate the productivity of the oil reservoirs, as per the activities and investments set out in the Exploratory Program of the Transfer of Rights Contract. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 8, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
